06/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 20-0217


                                         DA 20-0217
                                      _________________



IN THE MATTER OF:

T.N.B., A.M.B, and S.M.B,                                             ORDER

      Youths in Need of Care.


                                      _________________

       On May 19, 2020, counsel for Appellee filed an Unopposed Motion to Supplement the
Record on Appeal, requesting the records in two District Court cases be filed to supplement the
record. This Court granted the motion, and the additional records were filed May 28, 2020.
       Counsel for Father has now filed a Motion to Stay Briefing Schedule in this matter,
requesting a 30-day extension after filing of the additional District Court records to file his
opening brief. Because the additional records have been filed,
       IT IS ORDERED that the Motion to Stay Briefing Schedule is DENIED. Appellant’s
opening brief is due June 29, 2020.
       No further extensions will be granted.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                       June 15 2020